DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed on 07/13/2022 have been fully considered but they are not persuasive. 
Regarding claims 52, 64 and 67, as to Applicant’s arguments, the Examiner respectfully submits that the prior arts are analogous art, each disclosed feature is contribution to establish communication between remote device, relay device and eNB, and being combinable resulting predictable outcome.  The claimed “attachment request” is broad, does not exclude and may include RACH communication, in Tenny a request is clearly sent from a remote device (RD) to an eNB for relay communication, said request in some degree is indicating that the RD is capable of being a remote device and needs relay communication, Wu clearly shows (Abstract, Fig. 5) sending information including (1). an ID of a relay UE by a remote UE to a base station, the information further (2). indicating that the remote UE supports (capability) sidelink communication and/or non-3GPP communication with the relay UE.  Therefore it would be obvious to include the capability of the RD being remote for relay communication and to clearly indicate that to the eNB.  
The term “attachment request” is broad, it may be mere information (e.g. capability of the RD, a list of relay candidates, etc.) associated to the request from the RD in order for establishing the relay connection.  Jung discloses in [0213]-[0215] discovery of nearby UEs, and the discovery of nearby UEs may prior to S181 of figure 19, and S182 of figure 19 appears refining the discovery, in S183 the RD discovers and reports candidate relay devices that is beneficial for selecting the best relay device, although the reporting is not explicitly “requesting”, in [0221] Jung shows the remote UE in the RRC_CONNECTED state may request a resource for discovery signal announcement from an eNB, and S183 is part of/associated with the request from the remote UE for establishing relay connection, thus S183 may be considered “attachment request”.  
Ryu clearly discloses in figure 4 the remote device 401 discovers nearby candidate relay devices 411-413 and an explicit request including the candidates sent to eNB, by including Ryu is to show discovering nearby candidate relay UEs prior to sending an attachment request with discovered result is permissible, while in Jung figure 19 direct signaling of relay-establishment information between the remote UE and the eNB is one embodiment/choice.   
Further for claim 67, the claimed “attachment request” includes the indication but not necessary the list of the second WTRUs. 
Regarding claim 59, as to Applicant’s argument, the Examiner respectfully submits that the claim fails to mention the first WTRU is making the selection, and the limitation is mentioned in [0067] of Tenny.   
Regarding Nair, Kim, Ohtsuji and Vutukuri references, as to Applicant’s argument, the Examiner respectfully submits that adding the available/known security and relay refinement features is obvious as to improve wireless communication security and relay/D2D connection.  

Claim Rejections – 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 52, 54-57, 59-63 and 72-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 52 recites the limitation "the relay WTRU discovery process" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 54-57, 59-63 and 72-73 are rejected for depend from claim 52. 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 52, 54, 59-60, 63-64 and 72-73 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny et al. “Tenny” (US Pub 2017/0332425 A1) in view of Jung et al. “Jung” (US Pub 2018/0152986 A1), Ryu (US 2017/0366958 A1) and Wu et al. “Wu” (US Pub 2019/0069247 A1). 
For claim 52, Tenny discloses (Abstract, figure 1) a method implemented in a first Wireless Transmit/Receive Unit (WTRU) ([0006] remote device (RD); [0034]) for establishing device to device (D2D) communications between the first WTRU and at least one second WTRU, the method comprising: 
Transmitting from the first WTRU to a network node (figure 9, eNB 915) an attachment request, the attachment request including information indicating that the first WTRU (the remote device RD) is requesting relaying service ([0047]: The relaying indicator may be a 2 valued indicator contained in the RACH request, which when set to a first value (e.g., "1") indicates that the RD wants relaying service); 
on condition that subscription information associated with any of the first WTRU and the at least one second WTRU indicates that the at least one second WTRU is authorized to act as a relay for the first WTRU ([0032], [0074]: “The identifiers of the candidate relay UEs may be actual UE identifiers, such as temporary mobile subscriber identities (TMSI)”, thus the candidate relay UEs sent by the eNB are subscribed to the eNB and authorized by the eNB to act as relay for the RD), the first WTRU receiving, from the network node, in response to the attachment request, an attachment response including: (1) information identifying the at least one second WTRU ([0074]: eNB 915 considers geographical information of the UE, such as approximate location, direction of arrival of the RACH request, orientation of RD 905, cell where RD 905 is located, timing estimate, pathloss estimate… the candidate relay UEs selected by eNB 915); and (2) information to authorize the at least one second WTRU to act as a relay node for the first WTRU in D2D communications (figure 9: steps 925 and 930, [0074]: The instructions and/or parameters include the identifiers of the candidate relay UEs selected by eNB 915, e.g., the instructions and/or parameters include identifier X. The identifiers of the candidate relay UEs may be actual UE identifiers… RD 905 searches for relay UEs in accordance with the instructions and/or parameters provided by eNB 915.  The instructions and parameters of the attachment response as an indication that the included identifier X is permitted/authorized by the eNB for relaying communication). 
However Tenny does not particularly mention the attachment request including information indicating at least one second WTRU that is identified by the first WTRU during a relay WTRU discovery process performed by the first WTRU prior to the attachment request, and the attachment response includes the at least one second WTRU.
In the same field of endeavor, Jung (Abstract, figure 19, [0336]-[0343]) discloses performing a D2D discovery process to discover other WTRUs in the vicinity of the first WTRU that are potential relay nodes for the first WTRU for D2D communications (figure 19 step S182); and transmitting to the network node a list of the WTRUs discovered in the vicinity of the first WTRU (step S183); the at least one second WTRU being one of the WTRUs in the list transmitted by the first WTRU (step S184).  Jung further discloses further comprising: performing the relay WTRU discovery process to discover the at least one second WTRU (Jung: Fig. 19, [0336]-[0342]).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Jung into the art of Tenny as to perform discovery for improving accuracy in selection of candidate relay UEs.   
Tenny and Jung do not explicitly mention the discovered relay candidates (the second WTRU) is attachment request, the discovery process is performed prior to the attachment request. 
This teaching is disclosed by Ryu (Abstract, figure 4, the remote device 401 discovers candidate relay devices 411-413 and an explicit request including the candidates relay devices to eNB for relay communication).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Ryu into the art of Tenny as modified by Jung as to perform discovery of relay candidates at the beginning for improving accuracy/quality in selection of candidate relay UEs for at least initial relay communication.   
However Tenny in combination with Jung and Ryu does not explicitly mention information indicating that the first WTRU is capable of being a remote WTRU. 
This teaching is disclosed by Wu (Abstract, figure 5, “reporting information including an ID of a relay UE by a remote UE to a base station, the information further indicating that the remote UE supports sidelink communication and/or non-3GPP communication with the relay UE”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Wu into the art of Tenny as modified by Jung and Ryu as to include the remote UE capability for improving relaying service management.  
For claim 54, Tenny in combination with Jung, Ryu and Wu substantially teaches the limitation in claim 52, Tenny discloses wherein the network node is a mobility management entity ([0037], [0072], network entity for relaying control). 
For claim 59, Tenny in combination with Jung, Ryu and Wu substantially teaches the limitation in claim 52, Tenny discloses wherein the at least one second WTRU comprises a plurality of second WTRUs, the method further comprising: selecting one of the plurality of second WTRUs to serve as a relay node for D2D communications ([0067], [0074], figure 9).   
For claim 60, Tenny in combination with Jung, Ryu and Wu substantially teaches the limitation in claim 59, Tenny discloses wherein the selecting comprises selecting based on at least one measurement over a PC5 connection during the discovery process ([0034] PC5; [0049]: “the RD may infer that a potential relay UE is in the vicinity of the RD based on the signal strength of the measured signals exceeding a threshold”).   
For claim 63, Tenny in combination with Jung, Ryu and Wu substantially teaches the limitation in claim 60, Tenny discloses wherein the selection is further a function of a preference in an application layer ([0050]: “the RD selects a relay UE that does not have the strongest measurement if the relay UE selected is indicated by the eNB as a relay UE that is willing to provide relay services”). 
For claim 64, since it is a device of method claim 52 and has the similar limitation, so it’s rejected under the same basis as claim 52 set forth above, Tenny further discloses (Abstract, figures 11 and 12, [0082], [0083]) a first Wireless Transmit/Receive Unit (WTRU) comprising circuity, including a transmitter ([0083]), a receiver ([0083]), a processor and memory ([0082], [0083], figures 11 and 12). 
For claim 72, Tenny in combination with Jung, Ryu and Wu substantially teaches the limitation in claim 52, Ryu discloses wherein, based on the attachment response, the first WTRU transmits a connection request for D2D communication with the at least one second WTRU (figure 4 step 467).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Ryu into the art of Tenny as modified by Jung, Ryu and Wu as to effectively establish D2D communication with the selected relay device.   
For claim 73, Tenny in combination with Jung, Ryu and Wu substantially teaches the limitation in claim 72, Ryu discloses wherein the first WTRU receives a connection response from the at least one second WTRU (figure 4 step 471).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Ryu into the art of Tenny as modified by Jung, Ryu and Wu as to effectively establish D2D communication with the selected relay device.   

11.	Claims 55, 57 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny as modified by Jung, Ryu and Wu above, further in view of Nair (US Pub 2018/0020442 A1). 
For claim 55, Tenny in combination with Jung, Ryu and Wu substantially teaches the limitation in claim 52, but fails to disclose wherein the attachment response includes security information for communications between the first WTRU and the at least one second WTRU. 
	In the same field of endeavor, this teaching is disclosed by Nair (figure 6 step 13, [0101]: “the network node 230 further selects security integrity and encryption algorithms for the remote device 210, based on the UE capability information…The network node 230 derives security keys K.sub.upenc (user-plane encryption key), K.sub.upint (user-plane integrity key), K.sub.RRCenc (RRC encryption key), and K.sub.RRCint (RRC integrity key) for the remote device 210”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Nair into the art of Tenny as modified by Jung, Ryu and Wu as to improve security communication.  
For claim 57, Tenny in combination with Jung, Ryu, Wu and Nair substantially teaches the limitation in claim 55, Nair further discloses wherein the security information comprises an encryption key for use by the first WTRU in communications with the second WTRU (Nair: [0101]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Nair into the art of Tenny as modified by Jung, Ryu, Wu and Nair as to improve security communication.  
For claim 66. The method of claim 64, claim 66 has the similar limitation as claim 55, so it’s rejected under the same basis as claim 55 set forth above.  

12.	Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Tenny as modified by Jung, Ryu, Wu and Nair above, further in view of Kim et al. “Kim” (US Pub 2020/0100088 A1).  
For claim 56, Tenny in combination with Jung, Ryu, Wu and Nair substantially teaches the limitation in claim 55, but fails to disclose wherein the security information comprises a signature associated with the at least one second WTRU. 
In the same field of endeavor, Kim discloses security communication comprises a signature associated with at least one second WTRU in one-to-one communication ([0190], [0220], [0345]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Kim into the art of Tenny as modified by Jung, Ryu, Wu and Nair as to improve security communication.  

13.	Claims 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny as modified by Jung, Ryu and Wu above, further in view of Ohtsuji et al. “Ohtsuji” (US Pub 2019/0036595 A1).  
For claim 61, Tenny in combination with Jung, Ryu and Wu substantially teaches the limitation in claim 60, but fails to disclose wherein the selection is further a function of a current load of each of the plurality of second WTRUs. 
In the same field of endeavor, this teaching is disclosed by Ohtsuji ([0107]: the relay selecting entity (e.g., the remote UE 1, the base station 3, or the D2D controller 5) takes into account a load on each relay UE 2 in the relay selection for the remote UE 1. A load on each relay UE 2 may be the number of remote UEs 1 connected to this relay UE 2 (i.e., communicating with this relay UE 2)). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Ohtsuji into the art of Tenny as modified by Jung, Ryu and Wu as to select the best path for improving signal communication. 
For claim 62, Tenny in combination with Jung, Ryu, Wu and Ohtsuji substantially teaches the limitation in claim 61, Ohtsuji further discloses wherein the current load is a function of a number of WTRUs currently using the respective second WTRU as a relay node for D2D communications (Ohtsuji: [0107]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Ohtsuji into the art of Tenny as modified by Jung, Ryu, Wu and Ohtsuji as to select the best path for improving signal communication. 

14.	Claims 67 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny et al. “Tenny” (US Pub 2017/0332425 A1) in view of Jung et al. “Jung” (US Pub 2018/0152986 A1), and Wu et al. “Wu” (US Pub 2019/0069247 A1). 
For claim 67, Tenny discloses (Abstract, figure 1) a method implemented in a first Wireless Transmit/Receive Unit (WTRU) ([0006] remote device (RD); [0034]) for establishing device to device (D2D) communications between the first WTRU and a second WTRU, the method comprising: 
transmitting from the first WTRU to a network node (figure 9, eNB 915) an attachment request including an indication that the first WTRU (the remote device RD) is requesting relaying service ([0047]: The relaying indicator may be a 2 valued indicator contained in the RACH request, which when set to a first value (e.g., "1") indicates that the RD wants relaying service); 
receiving from the network node, in response to the indication from the first WTRU, a response including an identity of at least one second WTRU and information for at least one second WTRU to act as a relay node for D2D communications with the first WTRU ([0074]: eNB 915 considers geographical information of the UE, such as approximate location, direction of arrival of the RACH request, orientation of RD 905, cell where RD 905 is located, timing estimate, pathloss estimate… the candidate relay UEs selected by eNB 915; figure 9: steps 925 and 930, [0074]: The instructions and/or parameters include the identifiers of the candidate relay UEs selected by eNB 915, e.g., the instructions and/or parameters include identifier X. The identifiers of the candidate relay UEs may be actual UE identifiers.  Said instructions and parameters indicating/authorizing the at least one second WTRU (identifier X) to act as a relay node for D2D communications with the first WTRU).  
Tenny does not mention performing a D2D discovery process to discover second WTRUs that are potential relay nodes for the first WTRU for D2D communications; and transmitting to the network node a list of the second WTRUs discovered by the first WTRU; the at least one second WTRU being one of the second WTRUs in the list transmitted by the first WTRU. 
In the same field of endeavor, Jung (Abstract, figure 19, [0336]-[0343]) discloses performing a D2D discovery process to discover second WTRUs that are potential relay nodes for the first WTRU for D2D communications (figure 19 step S182); and transmitting to the network node a list of the second WTRUs discovered by the first WTRU (step S183); receiving from the network node information for at least one second WTRU to act as a relay node for D2D communications with the first WTRU ([0339] the eNB instructs the first WTRU to select a specific relay), the at least one second WTRU being one of the second WTRUs in the list transmitted by the first WTRU (step S184).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Jung into the art of Tenny as to perform discovery and send the discovered relay candidates to eNB for improving accuracy/quality in selection of candidate relay UEs.   
However Tenny in combination with Jung does not particularly mention the indication that the first WTRU is capable of being a remote WTRU for purposes of D2D communications.  
This teaching is disclosed by Wu (Abstract, figure 5, an attachment request including information of an ID of a relay UE by a remote UE to a base station, the information further indicating that the remote UE supports (capability) sidelink communication and/or non-3GPP communication with the relay UE).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Wu into the art of Tenny as modified by Jung as to include the remote UE capability for improving relaying service management.  
For claim 69, Tenny in combination with Jung and Wu substantially teaches the limitation in claim 67, Tenny further discloses wherein the network node is a mobility management entity ([0037], [0072], network entity for relaying control). 

15.	Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Tenny et al. “Tenny” (US Pub 2017/0332425 A1) as modified by Jung et al. “Jung” (US Pub 2018/0152986 A1) and Wu et al. “Wu” (US Pub 2019/0069247 A1), further in view of Ryu (US 2017/0366958 A1). 
For claim 68, Tenny in combination with Jung and Wu substantially teaches the limitation in claim 67, Tenny discloses wherein the indication and RACH preambles are included in an attachment request ([0047]: The RD sends a RACH request with the RACH preamble and with a relaying indicator set). 
Jung (figure 19, [0336]-[0343]) discloses discovering the list of candidate relay UEs for establishing relaying service.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Jung into the art of Tenny as modified by Jung and Wu as to perform discovery and send the discovered relay candidates to eNB for improving accuracy in selection of candidate relay UEs.   
Wu discloses information indicating that the first WTRU is capable of being a remote WTRU (in Abstract) reporting information (attachment request) including an ID of a relay UE by a remote UE to a base station, the information further indicating that the remote UE supports sidelink communication (capability) and/or non-3GPP communication with the relay UE.   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Wu into the art of Tenny as modified by Jung and Wu as to include the remote UE capability for improving relaying service management.  
Tenny, Jung and Wu do not explicitly mention the list is included in the attachment request. 
This teaching is disclosed by Ryu (Abstract, figure 4, the remote device 401 discovers candidate relay devices 411-413 and an explicit request including the list of candidates to eNB for relay communication).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Ryu into the art of Tenny as modified by Jung and Wu as to perform discovery of relay candidates at the beginning for improving accuracy in selection of candidate relay UEs for at least initial relay communication.   

16.	Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Tenny as modified by Jung, Wu and Ryu above, further in view of Nair (US Pub 2018/0020442 A1). 
For claim 70, Tenny in combination with Jung, Wu and Ryu substantially teaches the limitation in claim 68, but fails to disclose wherein the response includes security information for communication between the first WTRU and the at least one second WTRU. 
In the same field of endeavor, this teaching is disclosed by Nair (figure 6 step 13, [0101]: “the network node 230 further selects security integrity and encryption algorithms for the remote device 210, based on the UE capability information…The network node 230 derives security keys K.sub.upenc (user-plane encryption key), K.sub.upint (user-plane integrity key), K.sub.RRCenc (RRC encryption key), and K.sub.RRCint (RRC integrity key) for the remote device 210”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Nair into the art of Tenny as modified by Jung, Wu and Ryu as to improve security communication.  

17.	Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Tenny as modified by Jung and Wu above, further in view of Vutukuri et al. “Vutukuri” (US Pub 2018/0124674 A1). 
For claim 71, Tenny in combination with Jung and Wu substantially teaches the limitation in claim 67, Tenny discloses the response from the network node includes authentication information for each of a plurality of second WTRUs (figure 9: steps 925 and 930, [0074]: The instructions and/or parameters include the identifiers of the candidate relay UEs selected by eNB 915, e.g., the instructions and/or parameters include identifier X. The identifiers of the candidate relay UEs may be actual UE identifiers… RD 905 searches for relay UEs in accordance with the instructions and/or parameters provided by eNB 915.  The instructions and parameters of the attachment response as an indication that the included identifier X is permitted/authorized by the eNB for relaying communication). 
Jung discloses wherein the at least one second WTRU comprises a plurality of authenticated second WTRUs (Jung: [0238], [0336]-[0343], figure 19). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Jung into the art of Tenny as modified by Jung and Wu as to perform discovery for improving accuracy in selection of candidate relay UEs.   
Tenny in combination with Jung and Wu does not mention wherein the response from the network node includes a ranking of the plurality of second WTRUs.  
In the same field of endeavor, this teaching is disclosed by Vutukuri (figure 8, [0128]: “the network may indicate a subset of relays, or otherwise, a ranked list of relays”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Vutukuri into the art of Tenny as modified by Jung and Wu as to optimize selection of the candidate relay UEs.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
September 12, 2022

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643